Citation Nr: 0612156	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
ankle disability.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
right ankle disability.   
 
3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 2001, December 2001 and May 
2002 RO rating decisions.  The August 2001 RO decision denied 
service connection for a low back disability, claimed as 
secondary to a right ankle disability.  The December 2001 RO 
decision denied an increase in a 10 percent rating for a 
right ankle disability.  

The May 2002 RO decision denied a TDIU rating.  In December 
2002, the veteran testified at a Travel Board hearing at the 
RO.  In January 2004, the Board remanded this appeal for 
further development.  


FINDINGS OF FACT

1.  The veteran's current low back disability was not caused 
by or permanently worsened by his service-connected right 
ankle disability.  

2.  The veteran's right ankle disability (residuals of a 
fracture of the distal fibula), including traumatic 
arthritis, is manifested by no more than moderate limitation 
of motion without ankylosis and without malunion of the 
fibula.  

3.  The veteran's only service-connected disability is a 
right ankle disability, which is rated 10 percent disabling.  
His right ankle disability does not preclude substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of a service-connected right ankle disability.  38 
C.F.R. § 3.310 (2005).  

2.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5262, 5270, 5271 (2005).  

3.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Low Back Disability

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran is service-connected for a right ankle 
disability.  His service medical records for his July 1970 to 
April 1971 active duty do not show complaints, findings, or 
diagnoses of any low back problems.  The service medical 
records do indicate that he was treated for right ankle 
problems.  

There is no evidence of a low back disability, to include any 
arthritis, during the veteran's period of service, within the 
first year of service (as required for presumptive service 
connection for some disabilities, such as arthritis), or for 
many years later.  

The first post-service evidence of any possible low back 
disability of record is in March 1989, and the first evidence 
of actual diagnosed low back disability is in February 1993, 
many years after the veteran's separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that this length of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A March 1989 notation from J. E. Hackman, M.D., reported that 
the veteran underwent a consultation and myelogram in March 
1989.  A diagnosis was not provided.  

A February 1993 treatment entry from Dr. C Cloutier noted 
that the veteran complained of back pain for two weeks that 
went from his waist down into his legs.  There was no 
diagnosis.  Another February 1993 discharge summary from 
Jackson Hospital and Clinic, Inc., noted that the veteran 
reported trouble with his back off an on for a number of 
years, but that he had always responded to conservative 
treatment.  The veteran stated that in January 1993, he 
injured his back pulling a loaded hand cart up some steps 
while at work.  It was noted that he developed back and 
bilateral leg pain which did not respond to conservative 
treatment.  The veteran underwent a lumbar myelogram and a 
laminectomy, L5-S1, bilateral.  The discharge diagnosis was 
lumbar radiculitis, L5-S1, bilateral.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed low back problems.  

A July 1993 VA orthopedic examination report noted that the 
veteran complained of low back pain that had been present 
since 1973.  He stated that while he was in a cast for his 
right ankle, he slipped on steps and injured his lower back.  
The veteran indicated that he had suffered recurrent back 
pain since the injury.  He reported that he had surgery due 
to lack of resolution of his pain and that two discs were 
removed.  The diagnoses included low back pain.  

An October 2000 treatment entry from Dr. Hackman noted that 
the veteran had a history of a laminectomy in 1993, L5-S1, 
bilateral, and that he reported that he had suffered no 
trouble since that time.  The veteran stated that he hurt his 
back again in September 2000 when he was getting out of a 
truck and his foot slipped off the step and he twisted really 
hard.  He indicated that he presently had low back pain 
again.  The diagnosis was herniated disc, L2-L3, left.  

An October 2000 discharge summary from Jackson Hospital and 
Clinic, Inc., noted that the veteran had an on the job injury 
and that he came in with back and left leg pain.  It was 
reported that he underwent a laminectomy, L2-L3, left.  The 
discharge diagnosis was herniated disk, L2-L3, left.  A 
December 2000 discharge summary from the same facility noted 
that the veteran reported that he hurt his back in September 
2000 when getting out of a truck.  It was noted that he 
underwent a lumbar myelogram and the discharge diagnosis was 
lumbar radiculitis.  A January 2001 entry noted that the 
veteran had a laminectomy in 1993 at L5-S1, bilateral, and 
that he injured his back during the previous year and had a 
L2-L3 disc herniation and a bilateral disc protrusion at L5-
S1.  He underwent a re-exploration laminectomy of L5-S1, 
bilateral, with compression.  The diagnosis was recurrent 
lumbar radiculitis, L5-S1, bilateral.  A July 2001 discharge 
summary indicated the veteran reported that he hurt his back 
in September 2000 when he was getting out of a truck.  The 
veteran stated that his foot slipped and that he twisted 
really hard.  The veteran underwent a myelogram and the 
discharge diagnosis was low back pain.  

A November 2001 VA orthopedic examination report noted that 
the veteran's entire record was reviewed.  He reported that 
in September 2000 his foot gave way when he was getting out 
of a truck and that he sustained an injury to his back.  He 
stated that he fell, twisted, and landed on his feet and 
injured his back.  It was noted that the veteran was seen by 
a physician and studies at that time revealed a L5-S1 injury 
that required surgery in 1993 and that he subsequently 
required re-exploration at the L5-S1 level.  It was further 
reported that a subsequent injury accentuated a previously 
found small L2-L3 disk that became markedly enlarged and 
required further surgery in January 2001.  The veteran 
complained of severe low back pain.  The examiner commented 
that it was to be noted on review of the record that the 
veteran stated initially that he had injured his back at work 
while pulling a loaded hand cart and made no reference 
whatsoever to an ankle injury.  The examiner stated that a 
review of all the veteran's records failed to reveal any 
relationship of his low back problem.  The examiner indicated 
that in his opinion, it was not likely that the veteran's 
back injury was caused by his ankle problem since the 
documentation for such a connection was lacking in the 
record.  The examiner noted that such appeared more likely 
related to a job injury.  

Records from the Social Security Administration (SSA) 
indicate that the veteran was receiving disability 
compensation.  There were notations that the veteran was 
disabled due to his low back disability and affective/mood 
disorders.  

A March 2005 VA orthopedic examination report noted that the 
veteran was receiving benefits from the SSA and that the 
examiner believed that the reported reasons were due to his 
back disability.  A low back disability was not specifically 
diagnosed at that time.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that any references to the veteran's 
current low back problems beginning during service, such as 
noted at the July 1993 VA examination, or to his foot 
slipping in September 2000 and causing a back injury, such as 
pursuant to the October 2000 treatment entry from Dr. Hackman 
and the October 2000 and July 2001 discharge summaries from 
Jackson Hospital and Clinic, Inc., were apparently solely 
based on a history provided by the veteran, and are not 
probative in linking ay current low back disability with 
service or a service-connected right ankle disability.  See 
Reonal v. Brown, 5 Vet.App. 458 (1995).  The Board also 
observes that the records from Dr. Hackman and Jackson 
Hospital and Clinic, Inc., do not specifically refer to any 
right ankle disability causing the veteran to suffer a back 
injury.  

Additionally, after a review of the veteran's entire record, 
the VA examiner at the November 2001 VA orthopedic 
examination specifically concluded that it was not likely 
that the veteran's low back injury was caused by his ankle 
problem since the documentation for such a connection was 
lacking in the record and that such disability appeared more 
likely related to a job injury.  This opinion clearly 
provides negative evidence against the veteran's claim.  
Additionally, the examiner reviewed the veteran's medical 
history.  That opinion is considered the most probative 
evidence in this case.  

The Board finds that the competent, probative evidence of 
record does not show any relationship between the veteran's 
current low back disability and his service-connected right 
ankle disability.  

The veteran asserts that his current low back disability was 
either caused by or aggravated by his service-connected right 
ankle disability.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of credible evidence establishes that the 
veteran's low back disability was not caused or permanently 
worsened by his service-connected right ankle disability.  As 
a low back disability is not proximately due to or the result 
of a service-connected right ankle disability, secondary 
service connection is not in order.  The preponderance of the 
evidence is against the claim, and thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

II.  Left Ankle Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The medical evidence shows right ankle arthritis.  The most 
recent March 2005 VA orthopedic examination report noted that 
the veteran reported that he had right ankle pain that was 
associated with weakness, stiffness, instability or giving 
way, occasional locking or catching, easy fatigability, and 
lack of endurance secondary to focal ankle pain.  The veteran 
denied any history of inflammatory arthritis and reported 
that he had numbness and weakness of the foot.  It was noted 
that his posture demonstrated mild loss of lordosis and that 
his gait was abnormal secondary to apparent ankle pain as 
well as being suggestive of recurrent instability.  He 
indicated that he had gait unsteadiness and that he had 
frequent falls, requiring the use of aids for ambulation to 
include cane and crutches.  The veteran reported that the 
severity of his pain was a 10 out of 10.  It was noted that 
modifying factors included precipitation or intensification 
by prolonged walking, standing, and weather changes.  The 
veteran indicated that the pain was only partially alleviated 
by ceasing the precipitating activity, rest, and analgesic 
medication.  He stated that he could walk less than a quarter 
of a mile and that activities of daily living, including 
dressing, were limited by his ankle condition because he had 
some difficulty with single stance positioning.  It was noted 
that the veteran had been unemployed since a third back 
surgery and that reported receiving SSA benefits since 2002, 
reportedly attributable to his back condition.  

The examiner reported that the veteran had pain complaints, 
groaning, grimacing, guarding, motion restriction, and 
functional restriction, regarding his ankle.  The examiner 
noted that the veteran had tenderness to palpation, most 
particularly over the lateral aspect of the ankle.  It was 
noted that all reported ranges of motion were measured with 
repetitive range of motion and that in the various planes of 
motion tested, the recorded motion represented the maximum 
motion the veteran could perform without the onset of 
significant pain.  It was further reported that any attempted 
motion beyond the recorded measurements resulted in 
complaints of pain and loss of function.  The examiner stated 
that on the ankle examination, there was no swelling, but 
that there was tenderness to palpation over the lateral 
ligaments.  The examiner indicated that dorsiflexion was 0 to 
10 degrees and that plantar flexion was 0 to 20 degrees.  It 
was reported that the soft tissue appeared unremarkable.  The 
examiner indicated that he did not find any evidence of 
neuropathy or pathological reflexes.  The examiner stated 
that imaging studies showed no fracture or dislocation and 
that there was no bony ankylosis of the range ankle joint.  
It was noted that there was a large dorsal calcaneal spur 
seen, bilaterally, as well as mild degenerative spurring of 
the ankle joints, bilaterally.  

The impression was status post lateral malleolar fracture, 
right ankle, with lateral ligament instability and mild 
degenerative changes.  The examiner noted that the veteran's 
claims file was reviewed.  The examiner commented that the 
veteran should be classified as permanently disabled from any 
occupation that required the use of his lumbar spine.  The 
examiner stated that the veteran had repeated back surgery, 
and coupled with the instability of his ankle, he was placed 
at a greater risk for further injury.  

A prior November 2001 RO VA orthopedic examination report 
noted that the veteran reported ongoing right ankle pain.  It 
was noted that the veteran reported that, at times, he had 
locking of both feet which occurred spontaneously and would 
take approximately an hour to resolve.  It was also reported 
that he walked with the aide of a cane.  The examiner 
indicated that examination of the right ankle revealed 
dorsiflexion of -10 degrees as opposed to +5 degrees on the 
left.  The examiner stated that plantar flexion was 55 
degrees, bilaterally.  The examiner noted that the 
circumference of the malleoli level was 29 cm, bilaterally.  
The examiner reported that there were no areas of tenderness 
or swelling and that no valgus or varus instability was 
reported.  It was noted that there was a dorsal prominence in 
the posterior aspect of the right os calcis which was non-
prominent and that there was no varus or valgus deformity of 
the os calcis, bilaterally.  The examiner reported that the 
veteran had no weakness of either the plantar or dorsiflexion 
of either lower extremity.  The examiner stated that 
examination of the X-rays of the veteran's right ankle 
indicated some anterior narrowing and some degenerative 
findings and that there appeared to be minimal prominence at 
the posterior right fibula probably secondary to an old 
injury.  The examiner stated that in his opinion, the veteran 
was experiencing major disability primarily secondary to his 
postoperative state and lack of relief as a result of the 
spinal surgery to date.  The examiner commented that, in his 
opinion, the disability emanating from the veteran's right 
ankle was mild in nature.  

Other recent private treatment records dated from June 2000 
to October 2001 show that the veteran was treated for right 
ankle problems on several occasions.  

The medical evidence shows limitation of ankle motion which 
may be categorized as moderate in degree (i.e., 10 percent 
disabling under Diagnostic Code 5271).  Even when the effects 
of pain on use and during flare-ups is considered, no more 
than moderate (10 percent) limitation of right ankle motion 
is shown pursuant to the March 2005 and November 2001 VA 
orthopedic examination reports as well as recent treatment 
records.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995) (effects of pain on motion to be 
considered).  Further, ankylosis of the right ankle has not 
been shown.  Therefore, the veteran in not entitled to an 
increased rating under Diagnostic Code 5270.  Additionally, 
medical evidence indicates that the veteran does not have 
malunion of the fibula, and thus there is no basis for an 
increased rating pursuant to Diagnostic Code 5262.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for a right ankle disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet.App. at 49.  

III.  TDIU Rating

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

The veteran is seeking a TDIU rating.  He reports that he has 
not worked since September 2000.  He was considered disabled 
by the SSA in September 2000 due to his low back disability 
and affective/mood disorders.  

The veteran is only service-connected for a right ankle 
disability rated as 10 percent disabling.  He therefore does 
not satisfy the percentage rating standards for a TDIU rating 
under 38 C.F.R. § 4.16(a).  

The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b).  Bowling.  
Moreover, in the instant case, the Board sees no exceptional 
or unusual circumstances that would warrant referral of the 
case to the appropriate VA official for consideration of a 
TDIU rating on an extraschedular basis.  In this regard, the 
evidence does not demonstrate that the veteran's service-
connected right ankle disability has rendered him unable to 
secure and follow a substantially gainful occupation.  The 
veteran reports that he has not worked since September 2000.  
The examiner pursuant to the March 2005 VA orthopedic 
examination commented that the veteran should be classified 
as permanently disabled from any occupation that required the 
use of his lumbar spine.  Additionally, at the November 2001 
VA orthopedic examination, the examiner stated that the 
veteran was experiencing major disability as a result of his 
spinal surgery to date.  The veteran is not service-connected 
for a back disability.  He is also receiving SSA disability 
benefits for nonservice-connected disorders such as his low 
back disability.  No medical professional has ever indicated 
that the veteran's service-connected right ankle disability 
alone precludes his obtaining and maintaining employment.  
The evidence clearly shows that the nonservice-connected 
conditions, such as the low back disability, are the main 
reason why the veteran is not working, and nonservice-
connected disorders may not be considered in support of a 
claim for a TDIU rating.  38 C.F.R. § 4.19.  

In the absence of evidence that the veteran's service-
connected disability alone renders him unemployable, referral 
of the case to the Director of Compensation and Pension 
service for consideration of a TDIU rating on an 
extraschedular basis is not warranted.  As the preponderance 
of the evidence is against the claim for a TDIU rating, the 
benefit-of-the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in August 2001, a rating 
decision in December 2001, a statement of the case in August 
2002, a statement of the case in August 2002, and 
correspondence in February 2001 and February 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty to 
notify prior to the adjudication in the October 2005 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

Service connection for a low back disability, claimed as 
secondary to a service-connected left ankle disability, is 
denied.  

An increased rating for a left ankle disability is denied.  

A TDIU rating is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


